Motion Granted; Dismissed and Memorandum Opinion filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00286-CV

                    IN THE INTEREST OF E.L., A CHILD


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-05682J

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed April 2, 2014, terminating R.M.’s
parental rights. On May 8, 2014, appellant filed a motion to dismiss the appeal
because the trial court granted his motion for new trial. See Tex. R. App. P. 42.1.
The motion to dismiss is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.